DETAILED ACTION
	This office action is in response to the amendment filed on 16 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 16 August 2022), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-20.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 11-12 are rejected under U.S.C. 103 as being unpatentable over Kim et al (US 2012/0032977 A1; Kim), in view of Kinnebrew et al (US 2014/0204117 A1; Kinnebrew), and further in view of Guzman R. (US 2020/0151927 A1; Guzman).
RE Claim 1,  Kim discloses a method (Kim: [0001], “This disclosure is related to an apparatus and method for an augmented reality”), comprising:
receiving first signaling including data representing an image at an augmented reality (AR) platform of a computing device from a camera of the computing device (Kim: fig. 5, ‘capture real world image including marker’ 510 (real world image comprising marker interpreted as first signaling); [0017], camera 120 captures a real-world image including a marker ‘MK’);
comparing at the AR platform the data representing the image to data representing a number of AR images included on the AR platform (Kim: fig. 5, ‘search for object image corresponding to detected marker’ 530 → … → ‘display combined image’ 550; [0018], processing unit 110 receives real-world image and detects marker ‘MK’, and searches local database for an object image corresponding to marker ‘MK’, [0038], object image is combined with real-world image forming an augmented image which is then presented on a display (searching for an object image corresponding to Kim’s marker ‘MK’, and combining the found image with a real-world image for display is interpreted as encompassing the limitation of ‘comparing’ data representing the image to data representing a number of AR images));
implicitly discloses determining at the AR platform that the image is an AR image of the number of AR images in response to a particular portion of the data representing the image matching data representing the AR image (Kim: fig. 3; [0010], combine object image corresponding to detected marker with real-world image to generate an augmented image, [0018, 0038], search local data storage (e.g., ‘storage unit’ 340) for object image corresponding to detected marker, and then display augmented image (searching for Kim’s object image and then displaying found object image comprises ‘determining’ an AR image in response to matching data representing the AR image);
receiving at a user interface of the computing device second signaling including data representing an AR associated with the AR image from the AR platform in response to determining the image is the AR image; and displaying the data representing the AR associated with the AR image on the user interface of the computing device in response to receiving the second signaling (Kim: [0038], disclosing generation and display of an augmented image, where said augmented image is a composite of a real-world image and a virtual object image (see [0019]); note, ‘receiving’ said augmented image at a user interface (UI) is implied since said ‘received’ signaling/augmented image is then displayed on Kim’s UI).
However, although Kim does not appear to expressly teach,
Kinnebrew (in the same general field of endeavor) discloses comparing data representing an AR to data representing one or more user preferences (Kinnebrew: fig. 6A, ‘priority factors include ... user preference data ... and social proximity’ 620 → ‘limit filtered collection to predetermined number of data items based on priority’ 624 (by limiting the number of data items based on priority, Kim implicitly teaches the concept of ‘comparing’ data); [0045, 0064], filtered collection of data items (e.g., AR image/object data) is prioritized by comparing data representing an AR to user preference data).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s comparison of data representing an AR to data representing one or more user preferences with Kim’s receiving, at a user interface of a computing device, a second signaling including data representing an AR in order to improve users’ experiences by only presenting information of interest to them (Kinnebrew, [0002]).
Yet, even though Kim/Kinnebrew does not appear to expressly teach,
Guzman (in the same field of endeavor) discloses displaying data representing AR associated with an AR image on a user interface of a computing device without opening an application in response to receiving a second signaling (Guzman: fig. 6, illustrating a procedure whereby a consumer device requests and receives AR content for display to a user; [0052-005], “received AR content can already be formatted for rendering and display in a format native to the content consumer device 106b such that it can be displayed on the fly without having to recompile or redeploy the application displaying the AR content on the content consumer device 106b ... At step 608 the content consumer device 106b can render and display the AR content to the user”; note, similar to Applicant’s method (see specification, [0015, 0045]), Guzman’s method does not require a user to ‘open’ an application in order to display received AR content).
	 Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Guzman’s method of displaying AR content on a user’s device without the user opening an application, with Kim’s, modified by Kinnebrew’s, method of receiving a second signaling including data representing an AR associated with the AR image and comparing said data to data representing one or more user preferences, with the expected benefit of displaying desired AR content without the distraction and delay of having to download, install, and open a location, an environment or a site-specific application in order to ‘see’ the desired AR content.
RE Claim 2, Kim/Kinnebrew/Guzman teaches the method of claim 1, and Kim also discloses receiving the first signaling at the AR platform included on an operating system of the computing device (Kim: fig. 7, ‘operating system’ 721 within ‘computing device’ 700; [0047], disclosing ‘operating system’ 721 (OS) is a component of ‘computing device’ 700 (thus, since Kim’s OS is a component of their ‘computing device’, the first signaling at their AR platform is implicitly included on their OS)).
RE Claim 4, Kim/Kinnebrew/Guzman teaches the method of claim 1, and in addition Kinnebrew implicitly discloses performing an artificial intelligence (AI) operation at the AR platform by inputting the data representing the AR and user data as weights into an AI model; and determining the data representing the one or more user preferences based on an output of the AI operation (Kinnebrew: [0045], disclosing a user’s history of generating AR data and ‘liking’ said AR data may be used to determine a user preference; note Kim’s method of creating and displaying an AR data and then ‘liking’ said AR data is interpreted as being consistent with Applicant disclosure in [0019] of their specification, wherein ‘user data including one or more user preferences and/or AR data can be used as weights in the AI operation’, since processing of ‘liked’ AR data is performed using an algorithm/AI model to produce user preference information).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s use of an AI algorithm to determine data representing user preferences with Kim/Kinnebrew/Guzman’s method in order to improve a user’s AR experience by displaying AR content/objects according to their preferences.
RE Claim 5, Kim/Kinnebrew/Guzman discloses the method of claim 4, and Kinnebrew further teaches the user data includes one or more of a user's previous responses to AR (Kinnebrew: [0045-0046], disclosing a user’s history of generating AR data along with input of ‘liking’, approval, review, or recommendation data). 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s use of previous responses to determine data representing user preferences with Kim/Kinnebrew/Guzman’s method in order to improve a user’s AR experience by displaying AR content/objects according to previous inputs.
RE Claim 6, Kim/Kinnebrew/Guzman teaches the method of claim 4, and Kinnebrew also discloses comparing the data representing the AR with the data representing the one or more user preferences; and displaying the data representing the AR on the user interface in response to comparing the data representing the AR with the data representing the one or more user preferences (Kinnebrew: [0045-0046], providing an example where a holographic wizard is displayed instead of displaying a different AR object based on a user preference of ‘liking’ or approval of the holographic wizard).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s comparing data representing an AR with data representing a user preference, and then displaying the data representing the AR in response to the comparison with Kim/Kinnebrew/Guzman’s method in order to improve a user’s AR experience by displaying AR content/objects according to their preferences.
RE Claim 7, Kim/Kinnebrew/Guzman discloses the method of claim 4, and in addition, Kinnebrew implicitly teaches receiving at memory third signaling including data representing the one or more user preferences from the AR platform in response to determining the data representing the one or more user preferences; and storing the data representing the one or more user preferences in the memory in response to receiving the third signaling (Kinnebrew: [0045], disclosing a user’s history of generating AR data and ‘liking’ said AR data may be used to determine a user preference; note, by entering a ‘like’ input, Kinnebrew’s method provides a third signaling which implicitly is stored along with past history selection information, and subsequently used to prioritize data items, based on user preferences).  
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s method with Kim’s, modified by Kinnebrew/Guzman’s, method of performing an AI algorithm in order to make the combined AR experience more enjoyable for a user by displaying AR objects/content according to said user’s preferences.
RE Claim 8, Kim discloses an apparatus (Kim: [0001], “This disclosure is related to an apparatus and method for an augmented reality”), comprising: a camera(Kim: figs. 1-2, ‘picture-taking unit’ 120; [0017], picture-taking unit 120 may be a digital/video camera) ; an augmented reality (AR) platform (Kim: fig. 1, illustrating augmented reality apparatus 100 (AR platform)); a user interface (Kim: fig. 3, ‘display unit’ 350; [0023], disclosing graphical user interface (GUI) associated with ‘display unit’ 350); a memory (Kim: fig. 3, ‘storage unit’ 340); and a processor configured to execute executable instructions stored in the memory (Kim: fig. 3, ‘processing unit’ 310; [0043], disclosing a memory storing program instructions for execution by a processor) to:
receive first signaling including data representing an image at the AR platform from the camera (Kim: fig. 5, ‘capture real world image including marker’ 510; [0017], camera 120 captures a real-world image including a marker ‘MK’);
display the data representing the AR associated with the AR image on the user interface in response to determining that the image is the AR image (Kim: fig. 5, ‘search for object image corresponding to detected marker’ 530 (data representing AR associated with AR image) → ‘combine object image with real world image’ 540 → ‘display combined image’ 550 (display data representing AR associated with AR image)).
Still, even though Kim, apparently, does not expressly teach,
Kinnebrew discloses display data representing AR associated with an AR image on a user interface in response to determining at least one of: a creator, a genre, content, or a rating of the data representing the AR (Kinnebrew: fig. 3, illustrating display of ‘popularity icon’ 330 above theatre; [0035], filtering and display of AR objects/images based on rating).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s determining at least one of a creator, a genre, a content, or a rating with Kim/Kinnebrew’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as a creator, a genre, a content, or a rating.
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 (e.g., display data associated with an AR image on a user interface without opening an application) and are, therefore, rejected under the same rationale.
RE Claim 11, Kim/Kinnebrew/Guzman discloses the apparatus of claim 8, and in addition Kinnebrew teaches determine the content of data representing the AR (Kinnebrew: fig. 3, ‘photo’ 326; [0031], “The mixed reality environment 38 includes ... data items 40 that are associated with particular locations within the physical environment 302. In this example and with reference to FIG. 3, such ... data items 40 include a holographic wizard 306, recommendation icons 310 and 314, a social network post 318, a customer review 322, a photo 326” (a photo is interpreted as ‘content’)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s determining content of data representing an AR with Kim/Kinnebrew/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to content.
RE Claim 12, Kim/Kinnebrew/Guzman teaches the apparatus of claim 8, and Kinnebrew further discloses determine the rating of the data representing the AR (Kinnebrew: fig. 3, illustrating display of ‘popularity icon’ 330 above theatre; [0035], filtering and display of AR objects/images based on rating).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s determining rating of data representing an AR with Kim/Kinnebrew/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to rating.

Claim 3 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Kinnebrew, and Guzman, and further in view of Ukishiro et al (US 2022/0148269 A1; Ukishiro).
RE Claim 3, Kim/Kinnebrew/Guzman discloses the method of claim 1.
	Yet, although Kim/Kinnebrew/Guzman does not appear to expressly teach,
	Ukishiro (in the field of AR technology) implicitly discloses receiving third signaling including data representing a selection of the one or more user preferences at the AR platform in response to the user interface receiving the selection of the one or more user preferences (Ukishiro: fig. 6, illustrating a UI comprising preferred choices for a user to select; [0073], “When a question about the user's preference information is transmitted from the information providing apparatus 100, the content of the question and answer choices thereto are displayed on the display unit 220 of the user terminal 200, as shown in FIG. 5 (sic, should be ‘fig. 6’)” (presentation of UI illustrated in fig. 6 is interpreted as a third signaling received at an AR platform));
receiving fourth signaling including the data representing the selection of the one or more user preferences at a memory from the AR platform in response to receiving the third signaling; and storing the data representing the one or more user preferences in the memory in response to receiving the fourth signaling (Ukishiro: [0074], “a question text T1 to select a taste for a living room or furniture of a house, which is a piece of the user's preference information, is displayed, and selection buttons Bl, B2, and B3 are displayed on the display unit 220. The selection buttons Bl, B2, and B3 are buttons respectively for answering ‘Ivory’, ‘White’, and ‘Natural’ for the taste for the living room or furniture of the house. When the user selects (taps on the display unit 220) any one of the selection buttons B1, B2, and B3 in response to the question, the preference information transmission unit 253 receives and transmits the answer to the information providing apparatus 100” (selection of a user preference is interpreted as a fourth signaling which is implicitly stored in a memory, and used to display AR information)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ukishiro’s third and fourth signaling received at an AR platform with Kim/Kinnebrew/Guzman’s method, with the expected benefit of making the AR experience more responsive to a user’s preferences by allowing said user to directly interact with a UI to enter her preferences.

Claim 9 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Kinnebrew, and Guzman, and further in view of Daniels et al (US 2019/0114061 A1; Daniels).
RE Claim 9, Kim/Kinnebrew/Guzman teaches the apparatus of claim 8.
However, even though Kim/Kinnebrew/Guzman fails to expressly disclose,
Daniels (in the field of internet of things (IoT) AR) teaches determine the creator of the data representing the AR (Daniels: [0127-0128], “each AR object, such as AR object 648 contains of two types of data: (1) object-specific files 650 and (2) object metadata 662 ... Object metadata 662 contains an object identifier (ID) 664, and additional object metadata 666. Non-limiting examples of other object metadata may include information identifying a creator of the object, an owner of the object, edits made to the object, timestamps, comments, times shared, views, etc.”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Daniels’ determination of a creator of data representing an AR with Kim/Kinnebrew/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR produced by a given creator.

Claim 10 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Kinnebrew, and Guzman, and further in view of Lee S.H. (US 2018/0107876 A1; Lee).
RE Claim 10, Kim/Kinnebrew/Guzman discloses the apparatus of claim 8, but even though Kim/Kinnebrew/Guzman does not expressly teach,
Lee (in the field of AR) implicitly discloses determine the genre of the data representing the AR (Lee: [0032-0033], “The AR object attribute data may include ... the category of the AR object, and detailed information about the AR object ... The portable terminal 100 may display the AR object based on the identifier, coordinates, category and detailed information of the AR object attribute data”; note, similar to Applicant’s definition in [0017] of their specification, ‘category’ of AR object is interpreted as the ‘genre’ of the AR object).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Lee’s determining the genre/category of data representing an AR with Kim/Kinnebrew/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to genre.

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Kinnebrew, and Guzman, and further in view of Suzuki et al (US 2019/0362516 A1; Suzuki).
RE Claim 13, Kim/Kinnebrew/Guzman discloses the apparatus of claim 8.
However, even though Kim/Kinnebrew/Guzman does not appear to expressly teach,
Suzuki (in the same field of endeavor) discloses generate the data representing the image at the camera, wherein the camera is only used for generating data representing images to be compared with the data representing the number of AR images on the AR platform (Suzuki: [0048], disclosing the use of a multi-spectrum camera for capturing images and video and an infrared (IR) camera for capturing communications via IR from a marker (please note, since Suzuki’s IR camera can be used to communicate (e.g., obtain position information, etc.) with markers, their multi-spectrum camera can be used solely for generating data representing images)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Suzuki’s method of using a camera solely for generating data representing marker-based AR images with Kim/Kinnebrew/Guzman’s apparatus, with the expected benefit of making the overall system faster by dividing the work of generating AR images and detecting/locating markers between a multi-spectrum camera and an IR camera.

Claims 14-15 are rejected under U.S.C. 103 as being unpatentable over Kim, in view of Maciocci et al (US 2014/0267403 A1; Maciocci), and further in view of Guzman.
RE Claim 14, Kim discloses an apparatus (Kim: [0001], “This disclosure is related to an apparatus and method for an augmented reality”), comprising: a camera (Kim: figs. 1-2, ‘picture-taking unit’ 120; [0017], picture-taking unit 120 may be a digital/video camera); an augmented reality (AR) platform (Kim: fig. 1, illustrating augmented reality apparatus 100 (AR platform); [0016], disclosing apparatus as an apparatus for AR); and a user interface (Kim: fig. 3, ‘display unit’ 350; [0023], disclosing graphical user interface (GUI) associated with ‘display unit’ 350); a memory (Kim: fig. 3, ‘storage unit’ 340); and a processor configured to execute executable instructions stored in the memory (Kim: fig. 3, ‘processing unit’ 310; [0043], disclosing a memory storing program instructions for execution by a processor) to:
receive first signaling including data representing an image at the AR platform from the camera (Kim: fig. 5, ‘capture real world image including marker’ 510; [0017], camera 120 captures a real-world image including a marker ‘MK’);
compare the data representing the image to data representing a number of AR images included on the AR platform (Kim: fig. 5, ‘search for object image corresponding to detected marker’ 530 → … → ‘display combined image’ 550; [0018], processing unit 110 receives real-world image and detects marker ‘MK’, and searches local database for an object image corresponding to marker ‘MK’, [0038], object image is combined with real-world image forming an augmented image which is then presented on a display (searching for an object image corresponding to Kim’s marker ‘MK’, and combining the found image with a real-world image for display is interpreted as encompassing the limitation of ‘comparing’ data representing the image to data representing a number of AR images));
implicitly discloses determine at the AR platform that the image is an AR image of the number of AR images in response to a particular portion of the data representing the image matching data representing the AR image (Kim: fig. 3; [0010], combine object image corresponding to detected marker with real-world image to generate an augmented image, [0018, 0038], search local data storage (e.g., ‘storage unit’ 340) for object image corresponding to detected marker, and then display augmented image (searching for Kim’s object image and then displaying found object image comprises ‘determining’ an AR image in response to matching data representing the AR image)); and
receive at the user interface second signaling … in response to determining that the image is the AR image; and display the data in response to receiving the second signaling (Kim: [0038], disclosing generation and display of an augmented image, where said augmented image is a composite of a real-world image and a virtual object image (see [0019]); note, ‘receiving’ said augmented image at a user interface (UI) is implied since said ‘received’ signaling/augmented image is then displayed on Kim’s UI).
	Yet, although Kim does not appear to expressly teach,
	Maciocci (in the field of identifying targets in AR devices) discloses receive at a user interface a notification that AR is available; and display the data representing the notification that the AR is available on the user interface in response to determining at least one of: a creator, a genre, content, or a rating of data representing the AR (Maciocci: fig. 3, illustrating the display of an HMD user interface showing the availability of AR content (interpreted as a notification that AR content is available); [0018], “the AR device may alert the user that AR content is available either visually via the HMD or through haptic or audio alerts”, [0041], disclosing that content of data representing the AR is available).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Maciocci’s receiving, at a user interface (UI), a notification that AR is available, and displaying the data representing the notification on the UI in response to determining a content of data representing the AR with Kim’s apparatus comprising a method of receiving, at a UI, second signaling … in response to determining the image is an AR image, and displaying the data in response to receiving the second signaling so the combined Kim/Maciocci apparatus receives at the UI second signaling including data representing a notification that AR is available in response to determining that the image is the AR image; and displays the data representing the notification that the AR is available on the user interface in response to receiving the second signaling and in response to determining a content of data representing the AR. Further, the motivation for combining Maciocci’s method with Kim’s apparatus would have been to make the combined apparatus more responsive to users by allowing them to customize displayed information according to their preferences, such as display AR according to content.
	Further, the remaining limitations recited in claim 14 (e.g., display data associated with an AR image on a user interface without opening an application) are substantially similar in scope with corresponding limitations recited in claims 1 and 8 and are, therefore, rejected under the same rationale.
RE Claim 15, Kim/Maciocci teaches the apparatus of claim 14, and Maciocci also discloses receive at a memory third signaling including the data representing the notification that the AR is available in response to determining that the image is the AR image; and store the data representing the notification in the memory in response to receiving the third signaling (Maciocci: [0041], “Within pop up window 310 there are displayed two icons - a first icon 312 that the user may select to view the linked AR content of TV 308, and a second icon 314 that the user may select to save the image target for TV 308 for later retrieval of the linked AR content” (‘select to save’ input is interpreted as a third signaling received at a memory since said ‘select to save’ input is stored in a memory, even if only temporarily stored).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Maciocci’s ‘select to save’ input with Kim/Maciocci’s apparatus in order to improve the user’s AR experience by allowing users to keep the image target in memory until needed.

Claims 16 and 19-20 rejected under U.S.C. 103 as being unpatentable over Kim, in view of Maciocci, and Guzman, and further in view of Kinnebrew.
	RE Claim 16, Kim/Maciocci/Guzman discloses the apparatus of claim 14, and further Maciocci teaches receive at the processor third signaling including data representing a user response to the notification (Maciocci: [0041], “Within pop up window 310 there are displayed two icons - a first icon 312 that the user may select to view the linked AR content of TV 308, and a second icon 314 that the user may select to save the image target for TV 308 for later retrieval of the linked AR content” (‘select to view’ input is interpreted as a third signaling received at a processor).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Maciocci’s ‘select to view’ input with Kim/Maciocci/Guzman’s apparatus, with the expected benefit of making displayed AR content more responsive to a user’s interest by allowing said user to interact with linked AR content (Maciocci, [0041]).
	Even so, although Kim/Maciocci/Guzman does not expressly disclose,
	Kinnebrew teaches receive at a memory signaling including data representing a user response to a processor in response to the processor receiving a signaling; and store the data representing the user response in the memory in response to receiving the signaling (Kinnebrew: [0045-0046], disclosing a user’s approval, liking, review, etc. of a displayed AR image/object (interpreted as a signaling input by a user, which is then stored in a memory and used for prioritizing data items)).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s receiving at a memory signaling representing a user response to a processor, and storing the data representing the user response in the memory with Kim/Maciocci’s apparatus comprising a processor that receives a third signaling including data representing a user response to a notification so the combined Kim/Maciocci/Kinnebrew apparatus receives at the memory fourth signaling including the data representing the user response to the notification from the processor in response to the processor receiving the third signaling; and stores the data representing the user response to the notification in the memory in response to receiving the fourth signaling. Additionally, the motivation for combining Kinnebrew’s receiving at a memory signaling representing a user response to a processor with Kim/Maciocci/Guzman’s apparatus would have been to make displayed content more enjoyable for a user since the user can provide input reflecting their preferences for displayed content.
RE Claim 19, Kim/Maciocci/Guzman discloses the apparatus of claim 14.
Yet, although Kim/Maciocci/Guzman does not expressly teach,
 Kinnebrew teaches determine the content of data representing the AR (Kinnebrew: fig. 3, ‘photo’ 326; [0031], “The mixed reality environment 38 includes ... data items 40 that are associated with particular locations within the physical environment 302. In this example and with reference to FIG. 3, such ... data items 40 include a holographic wizard 306, recommendation icons 310 and 314, a social network post 318, a customer review 322, a photo 326” (a photo is interpreted as ‘content’)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s determining content of data representing an AR with Kim/Maciocci/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to content.
RE Claim 20, Kim/Maciocci/Guzman teaches the apparatus of claim 14, and even though Kim, modified by Maciocci/Guzman, fails to expressly disclose,
Kinnebrew teaches determine the rating of the data representing the AR (Kinnebrew: fig. 3, illustrating display of ‘popularity icon’ 330 above theatre; [0035], filtering and display of AR objects/images based on rating).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinnebrew’s determining rating of data representing an AR with Kim/Maciocci/Guzman’s apparatus comprising a method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to rating.

Claim 17 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Maciocci, and Guzman, and further in view of Daniels et al (US 2019/0114061 A1; Daniels).
RE Claim 17, Kim/Maciocci/Guzman teaches the method of claim 14.
However, even though Kim/Maciocci/Guzman fails to expressly disclose,
Daniels (in the field of internet of things (IoT) AR) teaches determine the creator of the data representing the AR (Daniels: [0127-0128], “each AR object, such as AR object 648 contains of two types of data: (1) object-specific files 650 and (2) object metadata 662 ... Object metadata 662 contains an object identifier (ID) 664, and additional object metadata 666. Non-limiting examples of other object metadata may include information identifying a creator of the object, an owner of the object, edits made to the object, timestamps, comments, times shared, views, etc.”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Daniels’ determining the creator of data representing an AR with Kim/Maciocci/Guzman’s method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR produced by a given creator.

Claim 18 is rejected under U.S.C. 103 as being unpatentable over Kim, in view of Maciocci, and Guzman, and further in view of Lee S.H. (US 2018/0107876 A1; Lee).
RE Claim 18, Kim/Maciocci/Guzman discloses the method of claim 14, but even though Kim/Maciocci/Guzman does not expressly teach,
Lee (in the field of AR) implicitly discloses determine the genre of the data representing the AR (Lee: [0032-0033], “The AR object attribute data may include ... the category of the AR object, and detailed information about the AR object ... The portable terminal 100 may display the AR object based on the identifier, coordinates, category and detailed information of the AR object attribute data”; note, similar to Applicant’s definition in [0017] of their specification, ‘category’ of AR object is interpreted as the ‘genre’ of the AR object).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Lee’s determining the genre/category of data representing an AR with Kim/Maciocci/Guzman’s method of displaying data representing an AR, with the expected benefit of enabling users to customize displayed information according to their preferences, such as display AR according to genre.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Guzman R. (US 2020/0151927 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611